                 Case 20-10883       Doc 87     Filed 12/10/20     Page 1 of 3




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF MARYLAND
                               GREENBELT DIVSION

     In re:                                         )
                                                    )
     Kempes Jean and Lori Jean,                     )         Case No. 20-10883
                                                    )
                                                    )
                                                    )         Chapter 7
                                                    )
                   Debtors.                         )



        MOTION TO VACATE ORDER GRANTING TRUSTEE’S APPLICATION FOR
                    AUTHORITY TO EMPLOY COUNSEL

       NOW COMES, Kempes Jean and Lori Jean (“Debtors”), by undersigned counsel, and

files this Motion to Vacate Order Granting Trustee’s Application For Authority To Employ

Counsel, and for cause states:

     1. Kempes Jean and Lori Jean (“Debtors”) filed a joint voluntary Chapter 7 petition on

         January 22, 2020.

     2. Debtors are married and filed this instant case as a joint case.

     3. Gary A. Rosen was appointed the Chapter 7 Trustee.

     4. On or around November 13, 2020 Mr. Rosen filed an application to employ as general

         counsel for the Trustee and the Estate herein the law firm of Schlossberg Mastro &

         Scanlan and Roger Schlossberg and Frank M. Mastro. See DE#76.

     5. On or around December 4, 2020 this Court granted such motion.

     6. On December 9, 2020 Debtors’ filed a collective pleading for a Motion to Remove

         Chapter 7 Trustee, Objection to Trustee’s Application to Employ Real Estate Agent, and
                Case 20-10883        Doc 87    Filed 12/10/20     Page 2 of 3




        Response to Trustee’s Opposition to Debtors’ Motion to Convert Chapter 7 Case to

        Chapter 13.

               7.     At this time the hearing for the Debtors’ Motion to remove Mr. Rosen as the

        Trustee has not been held and Debtors request that the Order granting Trustee’s

        Application for Authority to Employ Counsel be vacated.

        WHEREFORE, Debtors respectfully requests that this Honorable Court enter an Order

Vacating Order Granting Trustee’s Application for Authority to Employ Counsel on December 4,

2020.




                                            Respectfully Submitted,



                                            /s/Sari K. Kurland
                                            Sari Karson Kurland, Esq.
                                            The Kurland Law Group
                                            211 Jersey Lane
                                            Rockville, MD 20850
                                            Email: skurland2@comcast.net
                                            Attorney for Debtors




                                               2
                 Case 20-10883       Doc 87    Filed 12/10/20     Page 3 of 3




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 10th Day of December 2020 a copy of the foregoing
Motion to Reconsider and Vacate Dismissal has been served upon the following parties in
interest on the attached mailing matrix, via either electronic mail or first-class mail postage
prepaid:


Chapter 7 trustee
Gary A. Rosen
One Church Street
Suite 800
Rockville, MD 20850
(301) 251-0202
Email: trusteerosen@gmail.com




                                            /s/Sari K. Kurland
                                            ______________________________
                                            Sari K. Kurland




                                               3
